IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                   )
                                     )
                  Plaintiff,         )
                                     )
                                     )
      v.                             )     Cr. ID. No. 1507022018
                                     )
                                     )
RAYMOND COLSON,                      )
                                     )
                  Defendant.         )


                           Submitted: February 2, 2021
                             Decided: April 12, 2021


      COMMISSIONER’S REPORT AND RECOMMENDATION
  THAT DEFENDANT’S (SECOND) MOTION FOR POSTCONVICTION
  RELIEF SHOULD BE SUMMARILY DISMISSED AND THE MOTION
     FOR APPOINTMENT OF COUNSEL SHOULD BE DENIED.



Annemarie H. Puit, Deputy Attorney General, Department of Justice, Wilmington,
Delaware, Attorney for the State of Delaware.

Raymond Colson, James T. Vaughn Correctional Center, Smyrna, Delaware
pro se




MAYER, Commissioner
         This 12th day of April, 2021, upon consideration of Defendant’s Motion for

Postconviction Relief and Motion for Appointment of Counsel, I hereby recommend

as follows:

                                  BACKGROUND

         On March 15, 2016, Raymond Colson (“Defendant”) plead guilty to Assault

First Degree, Robbery First Degree, two counts of Possession of a Firearm During

Commission of a Felony, and one count of Wearing a Disguise During Commission

of a Felony.1 On August 19, 2016, Defendant was sentenced to a total of fourteen

(14) years of unsuspended time at Level V. Defendant did not file an appeal.

However, he did file his first Motion for Postconviction Relief on October 31, 2016

(the “First Motion”).2 The First Motion presented three claims of ineffective

assistance of counsel. The record was expanded and Trial Counsel submitted an

Affidavit of Defense Counsel Regarding Allegations of Ineffective Assistance of

Counsel.3 The Court invited Defendant to submit a response to the Affidavit but he




1
    D.I. # 16.
2
    D.I. # 20.
3
    D.I. # 26.
did not avail himself of the opportunity.4 On June 20, 2017, the Court denied the

First Motion.5

         Defendant now pursues a second Motion for Postconviction Relief (the

“Second Motion”), accompanied by a Motion for Appointment of Counsel. For the

reasons set forth below, I recommend that the Second Motion be SUMMARILY

DISMISSED and the Motion for Appointment of Counsel be DENIED.

                                 ANALYSIS OF CLAIMS

         Before addressing the merits of the claims, the Court must first apply the

procedural bars of Superior Court Criminal Rule 61(i).6                   In the present case,

Defendant’s Second Motion is procedurally barred because it is untimely, the claims

were waived, and because it is a second or successive motion. Defendant has not

met the requirements for an exception to the Rule requirements. As such, summary

dismissal is appropriate.7




4
    D.I. # 34.
5
    D.I. # 35.
6
    Younger v. State, 580 A.2d 552, 554 (Del. 1990).
7
  See Super. Ct. Crim. R. 61(d)(5) (summary dismissal is appropriate if it plainly appears from the
motion for postconviction relief and the record of prior proceedings in the case that the movant is
not entitled to relief.).
          First, Defendant’s Second Motion was filed more than one (1) year after his

conviction became final and is therefore barred as untimely.8 Defendant was

sentenced on August 19, 2016 and he did not file an appeal. Therefore, his

conviction became final on September 18, 2016,9 and the Second Motion, filed on

February 3, 2021, more than three (3) years after that date, exceeds the allowable

time limitation.

          Second, Defendant’s First Motion is deemed to have included all potential

arguments.         Through Defendant’s First Motion, he presented three claims of

ineffective assistance of counsel. The Court found the claims to be without merit

and denied the First Motion after analyzing the merits of each of the claims and

reviewing the entirety of the record. Further, the Court found that Defendant freely

and voluntarily decided to plead guilty, he was not threatened or forced to enter into

the plea, and that he did not present clear and convincing evidence to convince the

Court to deviate from the plea. The Court concluded that Defendant benefited from

the plea and sentencing recommendation10 and Trial Counsel’s representation did

not fall below an objective standard of reasonableness.



8
     See Super. Ct. Crim. R. 61(i)(1).
9
     See Super. Ct. Crim. R. 61(m)(1).
10
  Defendant was facing the possibility of 105 years of incarceration. See Truth-in-Sentencing
Guilty Plea Form.
     In summary, Defendant’s Second Motion presents the following claims:

     (1) Defendant’s guilty plea was entered in response to faulty legal advice. Here,

        Defendant references a “violation” that existed prior to the plea but does not

        specify the circumstances or factual basis for this claim. Moreover, although

        he cites an abundance of cases addressing violations of the double jeopardy

        clause, he does not in any way tie these decisions to his case; and

     (2) The claims fall under the “newly discovered evidence” exception because the

        evidence was “in existence and hidden” at the time of judgment. Although

        Defendant provides this statement/quote within his Memorandum of Law, he

        again lacks any specific explanation of the purportedly hidden evidence.

        Defendant’s failure to present these claims, by way of the First Motion,

constitutes a waiver of these claims.11 In addition, Defendant did not present these

arguments in the underlying proceedings, and also affirmatively relinquished his

right to contest the State’s evidence, and specifically waived any alleged errors or

defects preceding entry of the plea, even those of constitutional dimensions.12


11
    See Super. Ct. Crim. R. 61(i)(2)(ii) (“any first motion for relief under this rule and that first
motion’s amendments shall be deemed to have set forth all grounds for relief available to the
movant.”); Mundy v. State, 2001 WL 1636516 (Del. Dec. 10, 2001) (issues that could have been
raised in the first postconviction motion are thereafter barred). It is unclear whether Defendant is
again asserting a claim of ineffective assistance of counsel. Even if not procedurally barred, mere
allegations of ineffectiveness will not suffice, rather, a defendant must make and substantiate
concrete allegations of actual prejudice. Younger v. State, 580 A.2d 552, 556 (Del. 1990).
12
   See Super. Ct. Crim. R. 61(i)(3) (“any ground for relief that was not asserted in the proceedings
leading to the judgment of conviction, as required by the rules of this court, is thereafter
         Finally, no second or subsequent motions are permitted unless the defendant

can also demonstrate that he was convicted after a trial and either new evidence

exists creating a strong inference that he is innocent of the charges of which he was

convicted or there is a new rule of constitutional law that once applied to his case

would render his conviction invalid.13

         The Court must therefore determine whether Defendant’s Second Motion

pleads a sufficient basis to apply any of the exceptions to the procedural bars.

Defendant did not plead with particularity that new evidence exists that creates a

strong inference that he is actually innocent; nor did he present a claim that a new

retroactive rule of constitutional law applies to his case and renders his conviction i

invalid.14 As an initial matter, Defendant does not argue a new rule of constitutional

law applies to his case, nor has he cited any. Defendant also does not challenge this

Court’s jurisdiction.15 It appears that he may be citing the exception recognized in

Superior Court Criminal Rule 61(i)(3)(A) and (B) to establish cause for relief from

the procedural default.             Defendant submits that he could not present the




barred…”); Mack v. State, 2019 WL 7342514, at *2 (Del. Dec. 30, 2019) citing Scarborough v.
State, 2015 WL 4606519, at *3 (Del. July 30, 2015); Fonville v. State, 2015 WL 5968251, at *2
(Del. Oct. 13, 2015).
13
     Super. Ct. Crim. Rule 61(i)(2) and (d)(2)(i), (ii).
14
     Super. Ct. Crim. R. 61(i)(5), (d)(2)(i) and (d)(2)(ii).
15
     See Super. Ct. Crim. R. 61(i)(5).
“constitutional violation” claims at an earlier time because “Covid 19 [sic] did not

permit defendant to raise claim in a timely manner…[and] Defendant can not be held

accountable.” Of note, Defendant’s First Motion was presented and adjudicated

more than two (2) years prior to the Covid 19 pandemic and/or State of Emergency

for the State of Delaware. Therefore, Defendant’s attempt to rely on this extreme

set of events does not excuse his failure to timely file the Second Motion and/or

present his claims through his First Motion.

         Finally, to the extent Defendant believes his Second Motion is not barred

because of “new evidence,” this exception is not applicable. In order to qualify for

this exception, the motion must show actual innocence based on new reliable

evidence which was not presented at trial.16 Defendant has not specifically cited any

new evidence for the Court’s consideration. If he believes there was an existing

violation, that lead to enhanced sentencing, this would not demonstrate evidence that

he is actually innocent of the charges for which he was convicted to justify

consideration of the Second Motion further.

                   MOTION FOR APPOINTMENT OF COUNSEL

         Defendant’s motion argues that the Court “must” examine the “merits” of his

claims and counsel should be appointed to perfect a complete appeal process. The



16
     Cannon v. State, 127 A.3d 1164 (Del. 2015).
motion then vaguely refers to the “extensiveness of the factual issues.” However,

Defendant’s Second Motion fails to cite any meritorious claims or facts, and the time

for appeal of either his sentence, or the First Motion, passed long ago. When faced

with a second or subsequent motion for postconviction relief, the Court may appoint

counsel only if it determines that the motion satisfies the pleading requirements of

Rule 61(d)(2)(i) or (ii).17 As set forth above, Defendant’s Second Motion fails to

meet these pleading requirements and therefore, he has not asserted a sufficient basis

to appoint counsel.

         For the reasons set forth above, I recommend that the (Second) Motion for

Postconviction Relief be SUMMARILY DISMISSED; and the Motion for

Appointment of Counsel should be DENIED.

         SO ORDERED this 12th day of April, 2021.




                                       /s/ Katharine L. Mayer
                                       Commissioner Katharine L. Mayer




cc:      Prothonotary
         John S. Edinger, Esquire
         Raymond Colson (SBI 00147497)

17
     Super. Ct. Crim. R. 61(e)(5).